DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7-11, 13, 16, 17 and 19-24 is/are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Estes (US 10,849,275).

Regarding claim 1, Estes discloses in figs. 1-18:
A threshing concave for an agricultural combine, comprising: 
a curved frame 12 comprising two curved end members 18, 20 extending between two side members 24, 26; and 
a plurality of threshing bars 16, each threshing bar extending between the two curved end members, wherein the threshing bars are positioned at an angle between the two curved end members and each threshing bar is positioned at a non-parallel angle to the adjacent threshing bars.
claims 4 and 16, Estes discloses in figs. 10 and 11:
The threshing concave of claim 1, wherein there are a plurality of cutouts 28, 46 in each curved end member 18, 20, wherein each cutout is adapted to receive one threshing bar 16.

Regarding claims 5 and 17, Estes discloses in figs. 10 and 11:
The threshing concave of claim 4, wherein an upper surface 38 of each threshing bar 16 is flush with an upper surface 50A of each curved end member 18, 20.

Regarding claims 7 and 19, Estes discloses in figs. 1-18:
The threshing concave of claim 1, wherein the concave 10 is capable of threshing multiple crops without adaptation.

Regarding claims 8 and 20, Estes discloses in fig. 3:
The threshing concave of claim 1, further comprising at least one intermediate member 22, wherein the at least one intermediate member 22 is positioned between and parallel to the two curved end members 18, 20.

Regarding claims 9 and 21, Estes discloses in figs. 1 and 4:
The threshing concave of claim 1, wherein a curvature of the at least one intermediate member 22 is the same as the curvature of the two curved end members 18, 20.

Regarding claims 10 and 22, Estes discloses in figs. 17 and 18:
The threshing concave of claim 1, further comprising removable cover plate 218, 218A positioned below the plurality of threshing bars 16.
claims 11 and 23, Estes discloses in fig. 2:
The threshing concave of claim 1, further comprising a pivot point coupled to one side member 24 and adapted to be coupled to the agricultural combine.

Regarding claim 13, Estes discloses in figs. 1-18:
An agricultural combine 100, comprising: 
a rotor 102; 
at least one threshing concave 10, wherein the threshing concave comprises: 
a curved frame 12 comprising two curved end members 18, 20 extending between two side members 24, 26; and 
a plurality of threshing bars 16, each threshing bar extending between the two curved end members, wherein the threshing bars are positioned at a non- parallel angle between the two curved end members and each threshing bar is positioned at an angle to the adjacent threshing bars.

Regarding claim 24, Estes discloses in fig. 17:
	The agricultural combine of claim 13, wherein there are two or more adjacent concaves 10A-10C.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 6, 12, 14, 15, 18 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Estes alone.

Regarding claims 2 and 14, Estes discloses in figs. 1 and 2:
The threshing concave of claim 1, wherein each threshing bar 16 is hexagonal in cross section and has a recess 34 running a length of the threshing bar.
Estes does not disclose the threshing bar as having a hexagonal cross section.
However, it would have been obvious to change the cross-section of the threshing bar to be hexagonal since a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the threshing bar cross-section of Estes to be hexagonal since a change in the shape of a prior art device is a design consideration within the skill of the art.

Regarding claims 3 and 15, Estes discloses in figs. 1 and 2:
The threshing concave of claim 2, wherein the recess 34 is notch removed from an upper quarter of the threshing bar 16.
Regarding claims 6 and 18, Estes discloses in fig. 2:
The threshing concave of claim 1, wherein the space between threshing bars 16 appear consistent instead of not consistent, as claimed.
However, a consistent or not consistent spacing between the threshing bars are two finite predictable solutions that would have been obvious to try by one of ordinary skill when considering the spacing.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing between threshing bars of Estes to be inconsistent since a person of ordinary skill has good reason to pursue the known options within his or her technical grasp with a reasonable expectation of success. KSR at 1397.

Regarding claims 12 and 25, Estes discloses in fig. 2:
The threshing concave of claim 1, wherein the angle between adjacent threshing bars 16 appears similar to that in Applicant’s fig. 3; however, the angle being between 8 and 12 degrees is not disclosed.
	However, it would have been obvious to contrive any number of desirable range for the angle between adjacent threshing bars limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle between adjacent threshing bars of Estes to the claimed range since discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAI T NGUYEN whose telephone number is (571)272-7662.  The examiner can normally be reached on M-F, 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        
mtn 5/22/2021